Name: Council Decision (EU) 2017/2423 of 11 December 2017 on the position to be adopted, on behalf of the European Union, within the EU-Turkey Association Council as regards the amendment of Protocol 2 to Decision No 1/98 of the EC-Turkey Association Council on the trade regime for agricultural products
 Type: Decision
 Subject Matter: trade policy;  agricultural activity;  foodstuff;  trade;  European construction;  tariff policy;  animal product;  Europe
 Date Published: 2017-12-22

 22.12.2017 EN Official Journal of the European Union L 343/67 COUNCIL DECISION (EU) 2017/2423 of 11 December 2017 on the position to be adopted, on behalf of the European Union, within the EU-Turkey Association Council as regards the amendment of Protocol 2 to Decision No 1/98 of the EC-Turkey Association Council on the trade regime for agricultural products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement establishing an Association between the European Economic Community and Turkey (1) (the Agreement) aims to promote the continuous and balanced strengthening of trade and economic relations between the Union and Turkey, and establishes an Association Council to ensure the implementation and the progressive development of the Association. (2) Decision No 1/98 of the EC-Turkey Association Council (2) establishes the trade regime for agricultural products. Protocol 2 to that Decision contains details of the preferential regime applicable to the importation into Turkey of agricultural products originating in the Union, including a preferential regime for the importation of frozen bovine meat. (3) The Union and Turkey have held consultations and have agreed to amend the preferential regime applicable to the importation into Turkey of bovine meat originating in the Union, and to extend the scope of the existing tariff quota, set out in the Annex to Protocol 2 to Decision No 1/98, to fresh and chilled bovine meat. (4) Pursuant to Article 35 of the Additional Protocol to the Agreement (3), the scope of the preferential treatment granted to each other by the Union and Turkey may be amended by a Decision of the Association Council. (5) The position of the Union within the EU-Turkey Association Council should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on the Union's behalf in the EU-Turkey Association Council as regards the amendment to Protocol 2 to Decision No 1/98 of the EC-Turkey Association Council on the trade regime for agricultural products shall be based on the draft Decision of the EU-Turkey Association Council attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 December 2017. For the Council The President S. KIISLER (1) Agreement establishing an Association between the European Economic Community and Turkey, signed at Ankara on 12 September 1963 (OJ L 361, 31.12.1977, p. 29). (2) Decision No 1/98 of the EC-Turkey Association Council of 25 February 1998 on the trade regime for agricultural products (98/223/EC) (OJ L 86, 20.3.1998, p. 1). (3) Additional Protocol signed on 23 November 1970, annexed to the Agreement establishing an Association between the European Economic Community and Turkey (OJ L 361, 31.12.1977, p. 60). DRAFT DECISION No ¦ OF THE EU-TURKEY ASSOCIATION COUNCIL of ¦ amending Protocol 2 to Decision No 1/98 on the trade regime for agricultural products THE EU-TURKEY ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Economic Community and Turkey (1), Having regard to the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Turkey (2), and in particular Article 35 thereof, Whereas, (1) Decision No 1/98 of the EC-Turkey Association Council (3) establishes the preferential regime applicable to trade in agricultural products between the Union and Turkey. Protocol 2 to that Decision contains details of the preferential regime applicable to the importation into Turkey of agricultural products originating in the Union, including a preferential regime for the importation of frozen bovine meat. (2) The Union and Turkey have held consultations and have agreed to amend the preferential regime applicable to the importation into Turkey of bovine meat originating in the Union, and to extend the scope of the existing tariff quota, set out in the Annex to Protocol 2 to Decision No 1/98, to fresh and chilled bovine meat. (3) Protocol 2 to Decision No 1/98 of the EC-Turkey Association Council should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 The Annex to Protocol 2 to Decision No 1/98 is amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the EU-Turkey Association Council The President (1) OJ EU L 361, 31.12.1977, p. 29. (2) OJ EU L 361, 31.12.1977, p. 60. (3) Decision No 1/98 of the EC-Turkey Association Council of 25 February 1998 on the trade regime for agricultural products (98/223/EC) (OJ EU L 86, 20.3.1998, p. 1). ANNEX The entries for CN code 0202 20 in the Annex to Protocol 2 to Decision No 1/98 are replaced by the following: CN code Description Reduction of the MFN duty (%) Tariff quota (tonnes net weight) 0201 20 0202 20 Other cuts of bovine meat, with bone in, fresh or chilled, or frozen 50 % reduction with maximum duty of 30 % 5 000 0201 20 0202 20 Other cuts of bovine meat, with bone in, fresh or chilled, or frozen 30 % reduction with maximum duty of 43 % 14 100 .